      Case: 3:18-cv-02008-JGC Doc #: 10 Filed: 10/29/18 1 of 2. PageID #: 60



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                TOLEDO DIVISION

 ADIA A. WASHINGTON,

      Plaintiff,

 v.
                                                         3:18-cv-02008-JGC
 WEINBERG MEDIATION GROUP, LLC
 and JTM CAPITAL MANAGEMENT, LLC,

       Defendants.


                   PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT


To the Clerk of the U.S. District Court for the Northern District of Ohio

       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff ADIA A.

WASHINGTON, requests that the Clerk enter the default of Defendant WEINBERG

MEDIATION GROUP, LLC, for failure to plead or otherwise defend as provided by the Federal

Rules of Civil Procedure as appears from the affidavit of Nathan Volheim, Esq. attached hereto.



Dated October 29, 2018                      Respectfully submitted,

                                            s/ Nathan C. Volheim
                                            Nathan C. Volheim
                                            Counsel for Plaintiff
                                            Sulaiman Law Group, Ltd.
                                            2500 South Highland Avenue, Suite 200
                                            Lombard, Illinois 60148
                                            (630) 575-8181
                                            (630) 575-8188 (fax)
                                            nvolheim@sulaimanlaw.com
      Case: 3:18-cv-02008-JGC Doc #: 10 Filed: 10/29/18 2 of 2. PageID #: 61



                                 CERTIFICATE OF SERVICE

        The undersigned, one of the attorneys for Plaintiff, certifies that on October 29, 2018, he
caused a copy of the foregoing PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT, to be
served by electronic means to all parties of record via CM/EEF, U.S. Certified mail, and
electronic mail, postage prepaid:

                               Jerry Verhagen, Registered Agent
                                Weinberg Mediation Group, LLC
                                 3380 Sheridan Drive, Suite 133
                                      Amberst, NY 14226
                              admin@weinbergmediationgroup.com


                                                      Respectfully submitted,

                                                      s/ Nathan C. Volheim
                                                      Nathan C. Volheim
